                                                                             INC
                                                                                    FILED
                                                                          5 DiSTi

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                       ^ JAN 0 3 281^ ^
                                                       X
                                                                       BROOKLYN OFF/CE
  TRUSTEES OF THE 1199SEIU NATIONAL
  BENEFIT FUND FOR HEALTH AND HUMAN
  SERVICE EMPLOYEES,

                                   PlaintifF,              MEMORANDUM AND ORDER

                                                           I8-CV-7123(AMD)(CLP)
                       - against


  ALFRED COTTO,LAW OFFICE OF
  WILLIAM PAGER,SOL SOKEL, WILLIAM
  PAGER

                                   Defendants.

                                                       X

ANN M.DONNELLY,District Judge.

        On December 18, 2018,1 issued a temporary restraining order enjoining the defendants,

their officers, agents, servants, employees and attorneys from disbursing or expending any

proceeds up to $38,262.19 offunds obtained in settlement of CoUo v, Hernandez Guzman, et al.

Index No. 515803/2015(N.Y. Sup. Ct. Kings County), and imposing a constructive tmst up to

$38,262.19 ofthe funds in the event the defendants receive funds from the settlement. (ECF No.

4.) Based on the parties' further submissions and the preliminary injunction proceedings held on

January 3, 2019,1 find that there is a likelihood that funds belonging to the plaintiff will be

disbursed, and that the disbursement, if not enjoined, will irreparably harm the plaintiffs claim

to the funds. Accordingly, the temporary restraining order is converted to a preliminary

injunction on the same terms.
       The Court dispenses with the necessity of a bond or other security. See Fed. R. Civ. P.

65(c). This preliminary injunction binds only those who receive actual notice of it. See Fed. R.

Civ. P. 65(d)(2).

SO ORDERED.




                                                      s/Ann M. Donnelly
                                                    Tl^ Honorable Ann M. Donnelly
                                                     nited States District Judge


Dated: Brooklyn, New York
       January 3, 2019
